DETAILED CORRESPONDENCE
This is the second office action regarding application number 17/357,697, filed 06/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 10/14/2022 has been entered.  Claim 3 has been cancelled. Claims 1-2 and 4-13 are now pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “only” in the claims thereof is considered new matter.  In [0012] of the specification, lithium titanate and lithium iron phosphate “may be added to the central region”.  While [0081] describes a second embodiment limiting the heat resistance layer to the several outermost layer, lithium titanate (also referred to as LTO) and lithium iron phosphate are not tied this embodiment.  For the sake of compact prosecution, the new matter is still cited and rejected below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (JP2019145330A) in view of Toyoshima (US-20150194655-A1) (refer to enclosed documents for citations).
Regarding claim 1,
Nojima teaches a non-aqueous electrolyte secondary battery [007] comprising:
an wound electrode body (Fig. 3, 100; see Abstract. “wound”),
in which a sheet-shaped positive electrode (Fig. 2, 1) and a sheet-shaped negative electrode (Fig. 2, 2) are stacked via a separator (Fig. 2, 3; it is the examiner’s position that given Figure 1 and 2, the positive and negative electrode are both sheet-shaped because, while they are wound, the initial configuration is a sheet shape and the BRI of the claim does not preclude winding); 
and a battery case that accommodates the electrode body and an electrolytic solution (Fig. 2, 20; [045]), wherein: 
the electrode body includes a predetermined number of outer layers (Fig. 3, A3, A2; [021-024]; the examiner notes that A1 and A3 are incorrectly swapped in Fig. 3 compared to the specification);
including an outermost layer made up of the separator (Fig. 2, 3, R1; [021]),
and the negative electrode disposed on an outermost side of the electrode body (Fig. 2, 2A; [0024]), 
and an inner layer disposed on an inner side than the outer layers (Fig. 3, A1; [025]); 
the outer layers include a heat generation suppressing member configured to suppress heat generation of the electrode body caused by a short circuit of the electrode body (Fig. 2, R2, 1A, 2A, [024]); 
the predetermined number of outer layers is 2 ([024], A2 and A1; which is within the claimed range of less than or equal to three); 
the inner layer does not include the heat generation suppressing member (it is the examiner’s position that A1 does not include the heat generation suppressing member because the heat generation suppression member is regarded solely as 3, 1A, and 2A in combination due to their heat suppressing properties [021, 024]);
and wherein the secondary battery includes at least one of lithium titanate oxide and lithium iron phosphate [032] 
Nojima fails to teach only the predetermined number of outer layers includes lithium titanate oxide (LTO). Toyoshima teaches a non-aqueous electrolyte secondary battery in which only the predetermined number of outer layers includes lithium titanate oxide such that the dissolved metal can be prevented from precipitating out on the negative electrode surface [0031].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the structure of Toyoshima, in which only the predetermined number of outer layers includes LTO such that dissolved metal can be prevented from precipitating onto the negative electrode.
Regarding claim 4,
Nojima teaches a non-aqueous electrolyte secondary battery [007] comprising:
an electrode body in which a sheet-shaped positive electrode (Fig. 2, 1) and a sheet-shaped negative electrode (Fig. 2, 2) are stacked via a separator (Fig. 2, 3; it is the examiner’s position that given Figure 1 and 2, the positive and negative electrode are both sheet-shaped because, while they are wound, the initial configuration is a sheet shape and the BRI of the claim does not preclude winding; additionally, the present specification indicates a wound body); 
and a battery case that accommodates the electrode body and an electrolytic solution (Fig. 2, 20; [045]), wherein: 
the electrode body includes a predetermined number of outer layers (Fig. 3, A3, A2; [021-024]; the examiner notes that A1 and A3 are incorrectly swapped in Fig. 3 compared to the specification);
including an outermost layer made up of the separator (Fig. 2, 3, R1; [021]),
and the negative electrode disposed on an outermost side of the electrode body (Fig. 2, 2A; [0024]), 
and an inner layer disposed on an inner side than the outer layers (Fig. 3, A1; [025]); 
the outer layers include a heat generation suppressing member configured to suppress heat generation of the electrode body caused by a short circuit of the electrode body (Fig. 2, R2, 1A, 2A, [024]); 
the predetermined number of outer layers is 2 ([024], A2 and A1; which is within the claimed range of less than or equal to three); 
the inner layer does not include the heat generation suppressing member (it is the examiner’s position that A1 does not include the heat generation suppressing member because the heat generation suppression member is regarded solely as 3, 1A, and 2A in combination due to their heat suppressing properties [021, 024]),
wherein the heat generation suppressing member includes a heat resistance layer provided on the separator (Fig. 2, 3, 1A, 2A; [0024]),
and wherein the battery case is a rectangular case (Fig. 1, 20); While Nojima fails to teach a square case, change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04);
the electrode body has an outer shape of a flat rectangular parallelepiped (Fig. 1, 100), 
and is accommodated in the battery case such that a long side of the flat rectangular parallelepiped extends in a long side direction of the battery case (Fig. 1, 20; it is the examiner’s position that the rectangular electrode body is fitted within the battery case); 
the heat resistance layer is locally provided in a central region of the electrode body in the long side direction of the electrode body (Fig. 1, Fig. 2, 3, 1A; it is the examiner’s position that the wound, sheet-like layers of 1A and 3 are located globally throughout the entirety of the exterior layers and are thus locally provided in a central region in the long side direction of the electrode body),
and wherein the secondary battery includes at least one of lithium titanate oxide and lithium iron phosphate [032] 
Nojima fails to teach only the predetermined number of outer layers includes lithium titanate oxide (LTO). Toyoshima teaches a non-aqueous electrolyte secondary battery in which only the predetermined number of outer layers includes lithium titanate oxide in order to capture dissolved metals [0031] and prevent a decline in capacity [0027].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the structure of Toyoshima, in which only the predetermined number of outer layers includes LTO such that dissolved metal can be prevented from precipitating and a decline in capacity is prevented.
Regarding claim 5,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer is a resin film (Fig. 2, 3; [035]) having heat resistance (Fig. 2, 3; [021]).
Regarding claim 6,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer (see elements of claim 1 above) is a ceramic having heat resistance ([032], “Li 4Ti 5O12”; it is the examiner’s position that Li 4Ti 5O12 or LTO is a ceramic heatsink thus having heat resistance).
Regarding claim 7,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer is an active material containing lithium titanate ([032], “lithium titanate”). 
Regarding claim 8,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 4 (see elements of claim 4 above), wherein the heat resistance layer is an additional separator ([036], “The separator 3 does not need to be the same member from the winding center to the outer periphery”) added to the central region (see elements of claim 4 above).
Regarding claim 9,
Nojima teaches a non-aqueous electrolyte secondary battery [007] comprising:
A stacked electrode body in which a sheet-shaped positive electrode (Fig. 2, 1) and a sheet-shaped negative electrode (Fig. 2, 2) are stacked via a separator (Fig. 2, 3; it is the examiner’s position that given Figure 1 and 2, the positive and negative electrode are both sheet-shaped because, while they are wound, the initial configuration is a sheet shape and the BRI of the claim does not preclude winding; additionally, a wound configuration does not preclude stacking); 
and a battery case that accommodates the electrode body and an electrolytic solution (Fig. 2, 20; [045]), wherein: 
the electrode body includes a predetermined number of outer layers (Fig. 3, A3, A2; [021-024]; the examiner notes that A1 and A3 are incorrectly swapped in Fig. 3 compared to the specification);
including an outermost layer made up of the separator (Fig. 2, 3, R1; [021]),
and the negative electrode disposed on an outermost side of the electrode body (Fig. 2, 2A; [0024]), 
and an inner layer disposed on an inner side than the outer layers (Fig. 3, A1; [025]); 
the outer layers include a heat generation suppressing member configured to suppress heat generation of the electrode body caused by a short circuit of the electrode body (Fig. 2, R2, 1A, 2A, [024]); 
the predetermined number of outer layers is 2 ([024], A2 and A1; which is within the claimed range of less than or equal to three); 
the inner layer does not include the heat generation suppressing member (it is the examiner’s position that A1 does not include the heat generation suppressing member because the heat generation suppression member is regarded solely as 3, 1A, and 2A in combination due to their heat suppressing properties [021, 024]);
and wherein the secondary battery includes at least one of lithium titanate oxide and lithium iron phosphate [032]; 
Nojima fails to teach only the predetermined number of outer layers includes lithium titanate oxide (LTO). Toyoshima teaches a non-aqueous electrolyte secondary battery in which only the predetermined number of outer layers includes lithium titanate oxide in order to capture dissolved metals [0031] and prevent a decline in capacity [0027].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the structure of Toyoshima, in which only the predetermined number of outer layers includes LTO such that dissolved metal can be prevented from precipitating and declining the capacity of the cell.
Regarding claim 10,
Nojima teaches the non-aqueous electrolyte secondary battery according to claim 1 (see rejection of claim 1 above), wherein teaches lithium iron phosphate is interchangeable with LTO ([038], “olivine-type LiMPO4”), such that Nojima teaches only the predetermined number of outer layers (see rejection of claim 1 above) includes the lithium iron phosphate ([028], “olivine-type LiMPO4”). 
Regarding claim 11,
Nojima teaches the non-aqueous electrolyte secondary battery according to claim 1 (see rejection of claim 9 above), wherein teaches lithium iron phosphate is interchangeable with LTO ([028], “olivine-type LiMPO4”), such that Nojima teaches only the predetermined number of outer layers (see rejection of claim 1 above) includes the lithium iron phosphate ([028], “olivine-type LiMPO4”) . 
Regarding claim 12,
Nojima teaches the non-aqueous electrolyte secondary battery according to claim 1 (see rejection of claim 1 above), wherein LTO can be used as a negative electrode [032] and the inner layer includes a second separator [012], but fails to teach a second negative electrode explicitly.  Toyoshima teaches wherein the inner layer includes a second electrode in order to capture dissolved metals and prevent a decline in capacity [0028-0030] “LTO layer may also be applied on the positive electrode surface”.  Since Nojima teaches this material being used as a negative electrode, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the use of LTO with another electrode as taught by Toyoshima to the negative electrode of the nonaqueous secondary battery of Nojima in order to improve capacity.  
Regarding claim 13,
Nojima teaches the non-aqueous electrolyte secondary battery according to claim 9 (see rejection of claim 9 above), wherein LTO can be used as a negative electrode [032] and the inner layer includes a second separator [012], but fails to teach a second negative electrode explicitly.  Toyoshima teaches wherein the inner layer includes a second electrode in order to capture dissolved metals and prevent a decline in capacity [0028-0030] “LTO layer may also be applied on the positive electrode surface”.  Since Nojima teaches this material being used as a negative electrode, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the use of LTO with another electrode as taught by Toyoshima to the negative electrode of the nonaqueous secondary battery of Nojima in order to improve capacity.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nojima (JP2019145330A) in view of Toyoshima (US-20150194655-A1) and Masafumi (JP2017084683 A) (refer to enclosed translations for citations).
Regarding claim 2,
Modified Nojima teaches the non-aqueous electrolyte secondary battery according to claim 1 (see elements of claim 1 above), wherein: the negative electrode (Fig. 2, 2) includes a negative electrode body (Fig. 2, 2A) and a negative electrode mixture layer (Fig. 2, 2B; [032]) and negative electrode mixture layer containing lithium titanium oxide ([032], “Li 4Ti 5O12”; aka, LTO). Modified Nojima fails to teach the heat generation suppressing member includes the negative electrode mixture layer.  Masafumi teaches a nonaqueous electrolyte secondary battery [020] with a heat generation suppressing member (Fig. 7, 80) including the negative electrode mixture layer (Fig. 3, 32b; [027]) so that the entire surface of the heat generation suppressing member is covered by the negative electrode mixture layer [027]. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the heat generation suppressing member including the negative mixture layer as taught by Masafumi with the non-aqueous electrolyte secondary battery taught by Nojima so that the entire surface of the heat generation suppressing member is covered by the negative electrode mixture layer and that none of the heat generation suppressing member is wasted.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to the rejections of the claims have been fully considered and, as a result of the new amendments, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with the previous prior art in view of Toyoshima.
Applicant argues that the prior art does not teach that LTO is included only in the outermost layers; however, this is not persuasive as under the new rejection, Toyoshima teaches that LTO is only included in the outermost layers in an embodiment [0031] which can prevent degradation of the capacity due to precipitates [0031; 0028].
Applicant argues that Nojima does not disclose a predetermined number of outer layers is equal to or less than 3; however, this is not persuasive as Nojima teaches the predetermined number of outer layers is 2 ([024], corresponding to A2 and A1; which is within the claimed range of less than or equal to three);
Applicant argues that Nojima does not disclose a stacked body because Nojima discloses a wound body.  However, this is not persuasive as it is the examiner’s position that a stacked and wound electrode body are not mutually exclusive, given Fig. 3, and that the initial configuration is a stacked sheet shape [052-053]. 
Applicant argues that the remaining claims should be allowable based off allowable claims 1 and 4; however, this is not persuasive, as the rejection on claims 1 and 4 have been sustained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728